Citation Nr: 1144088	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  04-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a separate compensable evaluation for left knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board denied the Veteran's claim of entitlement to an increased evaluation in excess of 30 percent for arthritis of the left knee, status post arthroplasty, in a decision dated July 8, 2009.  The Veteran appealed only that part of the Board's 2009 decision that denied a separate compensable evaluation for left knee instability to the United States Court of Appeals for Veterans Claims (Court).  The Court found that the Veteran's subjective complaints had not been adequately addressed, and set aside the Board's decision.  

Accordingly, the issue of entitlement to a compensable evaluation for left knee instability, is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran was last afforded a VA joints examination in May 2008.  Given the passage of time herein, and the finding of "slight" left knee laxity following the most recent VA examination, the RO must schedule the Veteran for a current VA examination to ascertain the presence of any left knee instability.  38 C.F.R. § 3.159(c)(4)(i) (2011).  

In addition, the most recent VA treatment records associated with the claims file are dated in October 2008.  Accordingly, an attempt must be made to obtain the 

Veteran's VA treatment records dated from October 2008 to the present.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined her left knee disorder.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by her in response to this request which have not been previously secured, to specifically include all VA medical records, dated from October 2008 to the present, to include those from the Columbia Veterans' Center in Columbia, South Carolina.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claim must be noted; and (d) the Veteran must be informed that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine the presence of any left knee 

instability.  The claims file, to include the Veteran's subjective complaints of left knee instability in several previous VA joint examination reports as well as the September 2008 orthopedic surgery outpatient note indicating "very slight laxity" in the Veteran's left knee,  must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessment of any left knee instability found to be present.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is her responsibility to report for any VA examination scheduled, and to cooperate in the development of her claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and her representative must be provided a 

supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


